Allowable Subject Matter
Claims 1-17 allowed.

The following is an examiner’s statement of reasons for allowance: The filed terminal disclaimer to USPN 10,426,325 has been approved on 09/28/2021 to resolve potential double patenting issue. In regard to related arts, Kuramoto et al. (USPGPUB 2015/0379698) teaches an endoscope system comprises a first embodiment including the use of light sources with R, G, and B LEDs (elements 20b-20d, Fig. 2) for emitting RGB wavelengths not spaced from each other and appears overlapping with each other to the tissue (Fig. 3 and [0069]) and an image sensor (element 48, Fig. 2) without RGB filter; a second embodiment including the use of broadband light source with a rotary filter (elements 202 and 204, Fig. 35) for emitting RGB wavelengths to a tissue (Fig. 36) and  a monochrome image sensor with no color filter (Fig. 35 and [0144]); and both embodiments configured to calculate B/G ratio, which correlates with a blood vessel depth ([0086]). Ueno et al. (USPGPUB 2002/0175993 – applicant cited) teaches an endoscope system comprises the use of a broadband light source with a rotatory filter (elements 12 and 17, Figs. 1, 19 and 26) for emitting non-overlapping R, G and B wavelengths to the tissue (Fig. 3A, 28A and 30A) and at least one CCD detector with excitation light cut filter (elements 27 and 28, Fig. 1; element 28a and 28b, Fig. 19) and does not perform calculation(s) based on B and G image data. Kaku et al. (USPGPUB 2014/0012113 – applicant cited) teaches an endoscope system comprises an image sensor having RGB color filters (element 110, Fig. 31 and [0154]) and the living tissue is illuminated with illumination light without spaced wavelength regions (Fig. 32), the system an electronic endoscope provided with an image pickup device, the image pickup device generating image data by capturing an image of a living tissue as a subject illuminated with illumination light, which contains a plurality of wavelength regions spaced from each other and not overlapping with each other, the image pickup device having an RGB filter, the plurality of wavelength regions comprising a first wavelength region corresponding to a B filter of the RGB filter, and a second wavelength region corresponding to a G filter of the RGB filter; and an image processor configured to calculate a first index representing a molar concentration ratio of a first biological substance and a second biological substance contained in the living tissue based on the image data which includes information on the first wavelength region and the second wavelength region obtained by the image pickup device in a single frame, wherein: in the first wavelength region, a value of image data B of the living tissue captured by a light-receiving element of the image pickup device to which the B filter is attached varies depending on the molar concentration ratio; the second wavelength region contains a plurality of isosbestic points of the living tissue, and, in the second wavelength region, a value of image data G of the living tissue captured by a light-receiving element of the image pickup device to which the G filter is attached has a constant value independent of the molar concentration ratio; and the image processor is configured to calculate the first index representing the molar concentration ratio based on the image data B and the image data G”, in combination with the other claimed elements/ steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791